 



[Form of Award Agreement – Argentina Sale Based Vesting]

 

ECO-STIM ENERGY SOLUTIONS, INC.

2015 STOCK INCENTIVE PLAN

 

PHANTOM STOCK AWARD GRANT NOTICE

 

Pursuant to the terms and conditions of the Eco-Stim Energy Solutions, Inc. 2015
Stock Incentive Plan, as amended from time to time (the “Plan”), Eco-Stim Energy
Solutions, Inc. (the “Company”) hereby grants to the individual listed below
(“you” or the “Participant”) the number of shares of phantom stock (the “Phantom
Shares”) set forth below. This award of Phantom Shares (this “Award”) is subject
to the terms and conditions set forth in this Phantom Stock Award Grant Notice
(this “Grant Notice”) and in the Phantom Stock Award Agreement attached hereto
as Exhibit A (the “Agreement”) and the Plan, each of which is incorporated
herein by reference. Capitalized terms used but not defined herein shall have
the meanings set forth in the Plan.

 

Participant: [●]     Date of Grant: [●], 2018     Total Number of Phantom
Shares: [●]    

Vesting Schedule:

Subject to the Agreement, the Plan and the other terms and conditions set forth
herein, so long as you remain continuously employed by the Company or its
Affiliates, as applicable, from the Date of Grant through the date that a
Qualifying Sale occurs, the Phantom Shares are eligible to vest in accordance
with the following:

 

●     0% of the Phantom Shares shall vest if the aggregate consideration paid to
the Company and/or its controlled subsidiaries pursuant to such Qualifying Sale
is less than $[●] (as determined by the Board in its sole discretion);

 

●     50% of the Phantom Shares shall vest if (i) the aggregate consideration
paid to the Company and/or its controlled subsidiaries pursuant to such
Qualifying Sale is equal to or greater than $[●] but less than $[●] (as
determined by the Board in its sole discretion), (ii) such Qualifying Sale
results in net cash proceeds available for distribution to the Company of at
least $[●] (as determined by the Board in its sole discretion), and (iii) such
Qualifying Sale occurs on or before the first anniversary of the Date of Grant;

 

●     75% of the Phantom Shares shall vest if (i) the aggregate consideration
paid to the Company and/or its controlled subsidiaries pursuant to such
Qualifying Sale is equal to or greater than $[●] but less than $[●] (as
determined by the Board in its sole discretion), (ii) such Qualifying Sale
results in net cash proceeds available for distribution to the Company of at
least $[●] (as determined by the Board in its sole discretion), and (iii) such
Qualifying Sale occurs on or before the first anniversary of the Date of Grant;
and

 

 

 

 

 

●     100% of the Phantom Shares shall vest if (i) the aggregate consideration
paid to the Company and/or its controlled subsidiaries pursuant to such
Qualifying Sale is equal to or greater than $[●] (as determined by the Board in
its sole discretion), (ii) such Qualifying Sale results in net cash proceeds
available for distribution to the Company of at least $[●] (as determined by the
Board in its sole discretion), and (iii) such Qualifying Sale occurs on or
before the first anniversary of the Date of Grant.

 

For the avoidance of doubt, if a Qualifying Sale occurs and the aggregate
consideration paid to the Company and/or its controlled subsidiaries pursuant to
such Qualifying Sale is less than $[●] (as determined by the Board in its sole
discretion), all Phantom Shares (and all rights arising from such Phantom Shares
and from being a holder thereof) will terminate automatically without any
further action by the Company and will be forfeited without further notice and
at no cost to the Company. For the further avoidance of doubt, if a Qualifying
Sale occurs on or before the first anniversary of the Date of Grant and (i) the
aggregate consideration paid to the Company and/or its controlled subsidiaries
pursuant to such Qualifying Sale is equal to $[●] and (ii) such Qualifying Sale
results in net cash proceeds available for distribution to the Company of at
least $[●] (as determined by the Board in its sole discretion), then 75% of the
Phantom Shares will vest while the remaining 25% of the Phantom Shares (and all
rights arising from such Phantom Shares and from being a holder thereof) will
terminate automatically without any further action by the Company and will be
forfeited without further notice and at no cost to the Company.

 

Notwithstanding the schedule set forth above, the Phantom Shares granted
hereunder shall also be eligible to become vested as set forth in Section 3(b)
of the Agreement.

 

By your signature below, you represent, warrant and covenant to the Company
that:

 

(a) You have received the Agreement and the Plan, read the terms of the
Agreement and the Plan and have been given the opportunity to consult with
counsel, ask questions of or request additional information from the Company.

 

(b) You agree to be bound by the terms and conditions of the Plan and the
Agreement (including this Grant Notice).

 

(c) You agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee regarding any questions or determinations that
arise under the Agreement (including this Grant Notice) or the Plan.

 

This Grant Notice may be executed in one or more counterparts (including
portable document format (.pdf) and facsimile counterparts), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement.

 

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.

 





 

COMPANY





        Eco-Stim Energy Solutions, Inc.         By:     Name:     Its:      
                 PARTICIPANT             Name:  



 

SIGNATURE PAGE TO

PHANTOM STOCK AWARD GRANT NOTICE

 

 

 

 

EXHIBIT A

 

PHANTOM STOCK AWARD AGREEMENT

 

This Phantom Stock Award Agreement (together with the Grant Notice to which this
Agreement is attached, this “Agreement”) is made as of the Date of Grant set
forth in the Grant Notice to which this Agreement is attached by and between
Eco-Stim Energy Solutions, Inc., a Nevada corporation (the “Company”), and [●]
(the “Participant”). Capitalized terms used but not specifically defined herein
shall have the meanings specified in the Plan or the Grant Notice.

 

1. Award. In consideration of the Participant’s past and/or continued employment
with, or service to, the Company or its Affiliates and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, effective as of the Date of Grant set forth in the Grant Notice
(the “Date of Grant”), the Company hereby grants to the Participant the number
of Phantom Shares set forth in the Grant Notice on the terms and conditions set
forth in the Grant Notice, this Agreement and the Plan, which is incorporated
herein by reference as a part of this Agreement. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control; provided, however, that this Agreement may impose greater restrictions
or grant lesser rights than the Plan. To the extent vested, each Phantom Share
represents the right to receive one share of Common Stock, subject to the terms
and conditions set forth in the Grant Notice, this Agreement and the Plan.
Unless and until the Phantom Shares have become vested in the manner set forth
in the Grant Notice, the Participant will have no right to receive any Common
Stock or other payments in respect of the Phantom Shares. Prior to settlement of
this Award, the Phantom Shares and this Award represent an unsecured obligation
of the Company, payable only from the general assets of the Company.

 

2. Definitions

 

(a) “Business” means the business and related operations conducted by Eco-Stim
Argentina.

 

(b) “Cause” shall mean:

 

(i) the Participant’s failure without proper legal reason to perform his or her
duties and responsibilities to the Company or any Affiliate faithfully and to
the best of his or her abilities;

 

(ii) the Participant engages in gross negligence, gross incompetence or willful
misconduct in the performance of his or her duties with respect to the Company
or any Affiliate

 

(iii) any act by the Participant involving fraud, misrepresentation, theft,
embezzlement, or dishonesty on a material matter in connection with the
Participant’s employment with, or performance of the his or her duties for, the
Company or any Affiliate;

 

(iv) conviction of the Participant, or a plea by the Participant of guilty or
nolo contendere to, an offense that is a (A) felony (or a crime of similar
import in a foreign jurisdiction) or (B) crime involving fraud, dishonesty or
moral turpitude;

 

 Exhibit A-1 

 

 

(v) material breach by the Participant, of the Participant’s written employment
agreement with the Company or any of its Affiliates, or corporate policy, or
code of conduct established by the Company or any of its Affiliates; or

 

(vi) the Participant breaches Section 7 of this Agreement.

 

(c) “Change of Control” shall mean the occurrence of any of the following
events:

 

(i) a merger of the Company with another entity, a consolidation involving the
Company, or the sale of all or substantially all of the assets of the Company to
another entity if, in any such case, the holders of equity securities of the
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event;

 

(ii) the dissolution or liquidation of the Company; or

 

(iii) the acquisition by any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Exchange Act, of ownership or control
(including, without limitation, power to vote) of more than 50% of the combined
voting power of the outstanding securities of the Company.

 

For purposes of the preceding sentence, (1) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
Common Stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change of Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.

 

(d) “Disability” shall mean the inability of the Participant to perform the
essential duties and services of the Participant’s position (after accounting
for reasonable accommodation, if applicable) by reason of any physical or mental
impairment or other impairment that can be reasonably expected to result in
death or to last for a continuous period of not less than three (3) months. The
Participant shall be considered to have a Disability if (i) the Participant is
determined to be totally disabled by the Social Security Administration or (ii)
the Participant is determined to be disabled under the Company’s long-term
disability plan in which the Participant participates so long as such plan
defines “disability” in a manner that is consistent with the immediately
preceding sentence.

 

(e) “Eco-Stim Argentina” shall mean Eco-Stim Energy Solutions Argentina S.A.

 

 Exhibit A-2 

 

 

(f) “Good Reason” shall mean the occurrence of any of the following without the
Participant’s express written consent:

 

(i) A material diminution in the Participant’s annualized base salary;

 

(ii) A change in the location where the Participant is expected or required to
perform the majority of the Participant’s job duties at the time the Participant
executes this Agreement (“Base Location”) to a location that is more than twenty
(20) miles from the Base Location, except for travel reasonably required of the
Participant on the Company’s business;

 

(iii) A substantial and adverse diminution in the Participant’s duties,
authority, responsibility and position with the Company; or

 

(iv) Any breach by the Company of any material provision of the Participant’s
written employment agreement.

 

The Participant’s resignation for Good Reason shall be effective only if all of
the following conditions are satisfied: (1) the Participant provides written
notice to the Company of the fact, event, condition or circumstance set forth in
clause (i), (ii), (iii) or (iv) above within thirty (30) days following the
initial existence of such fact, event, condition or circumstance, (2) the fact,
event, condition or circumstance specified in such notice must remain
uncorrected for thirty (30) days following the Company’s receipt of such written
notice and (3) the date of the Participant’s termination of employment must
occur within sixty (60) days following the Company’s receipt of such notice. If
the Company timely cures the fact, event, condition or circumstance giving rise
to Good Reason for the Participant’s resignation, the notice of resignation for
Good Reason shall become null and void.

 

(g) “Involuntary Termination” shall mean any termination of the Participant’s
employment with the Company (i) by the Participant for Good Reason, (ii) by the
Company without Cause, or (iii) as a result of the Participant’s death or
Disability. For the avoidance of doubt, the term “Involuntary Termination” shall
not include a termination of the Participant’s employment by the Company for
Cause.

 

(h) “Qualifying Sale” shall mean the occurrence of any of the following events:
(i) a merger of Eco-Stim Argentina with another entity, (ii) a consolidation
involving Eco-Stim Argentina (other than a consolidation that constitutes a
Change of Control), or (iii) the sale of all or substantially all of the assets
of the Business to another entity if, in any such case, the Company does not
beneficially own immediately after such transaction or event at least a majority
of the outstanding equity securities of the resulting entity. For purposes of
the preceding sentence, (1) “resulting entity” in the context of a transaction
or event that is a merger, consolidation or sale of all or substantially all
assets shall mean the surviving entity (or acquiring entity in the case of an
asset sale) unless the surviving entity (or acquiring entity in the case of an
asset sale) is a subsidiary of another entity and the Company and/or its
controlled subsidiaries receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) for clarification and the avoidance of doubt, a Change of
Control shall not constitute a Qualifying Sale.

 

 Exhibit A-3 

 

 

3. Vesting of Phantom Shares.

 

(a) Except as otherwise set forth in Section 3(b), the Phantom Shares shall vest
in accordance with the vesting schedule set forth in the Grant Notice. In the
event of the termination of the Participant’s employment prior to the vesting of
all of the Phantom Shares (but after giving effect to any accelerated vesting
pursuant to this Section 3), any unvested Phantom Shares (and all rights arising
from such Phantom Shares and from being a holder thereof) will terminate
automatically without any further action by the Company and will be forfeited
without further notice and at no cost to the Company.

 

(b) Notwithstanding anything in the Grant Notice, this Agreement or the Plan to
the contrary and subject to the Participant’s execution of a wavier and release
of claims of the Company, its affiliates and related persons within the time
frame provided by the Company and in the form provided by the Company, if the
Participant’s employment or other service relationship with the Company or its
Affiliates is terminated by reason of the Participant’s Involuntary Termination,
the Participant shall vest as to a number of the Phantom Shares if, and only if,
a Qualifying Sale occurs within 45 days following the date of the Participant’s
Involuntary Termination, with (A) the number of Phantom Shares that vest to be
determined based on the applicable vesting criteria in the Grant Notice with
respect to such Qualifying Sale (other than any criteria specified with respect
to continued employment), and (B) the vesting of any such Phantom Shares shall
occur as of the date of consummation of such Qualifying Sale.

 

4. Settlement of Phantom Shares. As soon as administratively practicable
following the vesting of Phantom Shares pursuant to Section 3, but in no event
later than 30 days after such vesting date, the Company shall deliver to the
Participant a number of shares of Common Stock equal to the number of Phantom
Shares subject to this Award. All shares of Common Stock issued hereunder shall
be delivered either by delivering one or more certificates for such shares to
the Participant or by entering such shares in book-entry form, as determined by
the Committee in its sole discretion. The value of shares of Common Stock shall
not bear any interest owing to the passage of time. Neither this Section 4 nor
any action taken pursuant to or in accordance with this Agreement shall be
construed to create a trust or a funded or secured obligation of any kind.

 

5. Dividend Equivalents. Each Phantom Share subject to this Award is hereby
granted in tandem with a corresponding dividend equivalent (“DER”), which DER
shall remain outstanding from the Date of Grant until the earlier of the
settlement or forfeiture of the Phantom Share to which the DER corresponds. Each
vested DER entitles the Participant to receive payments, subject to and in
accordance with this Agreement, in an amount equal to any dividends paid by the
Company in respect of the share of Common Stock underlying the Phantom Share to
which such DER relates. The Company shall establish, with respect to each
Phantom Share, a separate DER bookkeeping account for such Phantom Share (a “DER
Account”), which shall be credited (without interest) on the applicable dividend
payment dates with an amount equal to any dividends paid during the period that
such Phantom Share remains outstanding with respect to the share of Common Stock
underlying the Phantom Share to which such DER relates. Upon the vesting of a
Phantom Share, the DER (and the DER Account) with respect to such vested Phantom
Share shall also become vested. Similarly, upon the forfeiture of a Phantom
Share, the DER (and the DER Account) with respect to such forfeited Phantom
Share shall also be forfeited. DERs shall not entitled the Participant to any
payments relating to dividends paid after the earlier to occur of the applicable
Phantom Share settlement date or the forfeiture of the Phantom Share underlying
such DER. Payments with respect to vested DERs shall be made as soon as
practicable, and within 60 days, after the date that such DER vests.

 

 Exhibit A-4 

 

 

6. Tax Withholding. To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Award, which arrangements include the delivery of cash or cash equivalents,
Common Stock (including previously owned Common Stock, net settlement, a
broker-assisted sale, or other cashless withholding or reduction of the shares
of Common Stock otherwise issuable or delivered pursuant to this Award), other
property, or any other legal consideration the Committee deems appropriate. If
such tax obligations are satisfied through net settlement or the surrender of
previously owned Common Stock, the maximum number of shares of Common Stock that
may be so withheld (or surrendered) shall be the number of shares of Common
Stock that have an aggregate Fair Market Value on the date of withholding or
surrender equal to the aggregate amount of such tax liabilities determined based
on the greatest withholding rates for federal, state, local and/or foreign tax
purposes, including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Company with respect to this Award, as determined
by the Committee. The Participant acknowledges that there may be adverse tax
consequences upon the receipt, vesting or settlement of this Award or
disposition of the underlying shares and that the Participant has been advised,
and hereby is advised, to consult a tax advisor. The Participant represents that
the Participant is in no manner relying on the Board, the Committee, the Company
or any of its Affiliates or any of their respective managers, directors,
officers, employees or authorized representatives (including, without
limitation, attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences.

 

7. FCPA. The Participant shall perform all duties as an employee, consultant, or
other service provider on behalf of the Company in strict compliance with the
laws of the State of Texas and the United States of America in effect from time
to time, including without limitation, the Foreign Corrupt Practices Act of 1977
and amendments thereto (“FCPA”) and the export control and anti-boycott laws and
regulations of the United States in effect from time to time while this
Agreement is in effect. The Participant acknowledges having received and
reviewed a copy of the Company’s FCPA compliance policy and PowerPoint
presentation concerning the terms and provisions of the FCPA in effect as of the
date of this Agreement and the purposes of the FCPA. The Participant
acknowledges that the FCPA in general makes it a crime under United States law
for a U.S. firm such as the Company knowingly to make payments to a foreign
governmental official, or political party or candidate, directly or indirectly,
in order to receive or retain business. Accordingly, the Participant shall not
make on behalf of the Company any payments, loans or gifts or promises or offers
of payments, loans or gifts of any money or anything of value, directly or
indirectly,

 

(a) to or for the use or benefit of any official or employee of any United
States or foreign government or the agency or instrumentalities of any such
government,

 

(b) to any political party or official or candidate thereof,

 

 Exhibit A-5 

 

 

(c) to any other person if the Participant knows or has reason to suspect that
any part of such payment, loan or gift will be directly or indirectly given or
paid to any such governmental official or political party or candidate or
official thereof, or

 

(d) to any other person or entity, the payment of which would violate either the
laws or policies of United States any foreign country.

 

The Participant represents and warrants that on the date of this Agreement
neither the Participant nor any family member living in the Participant’s
household is an official or employee of (i) any foreign government or an
international organization covered by the FCPA or similar laws, or any
department, agency, or instrumentality thereof, (ii) a political party in any
foreign country or an official thereof, (iii) a candidate for political office
in any foreign country, or (iv) a person acting in an official capacity for or
on behalf of any foreign government or any international organization covered by
the FCPA or similar laws, or any department, agency, or instrumentality thereof.

 

8. Non-Transferability. During the lifetime of the Participant, the Phantom
Shares may not be sold, pledged, assigned or transferred in any manner other
than by will or the laws of descent and distribution, unless and until the
shares of Common Stock underlying the Phantom Shares have been issued, and all
restrictions applicable to such shares have lapsed. Neither the Phantom Shares
nor any interest or right therein shall be liable for the debts, contracts or
engagements of the Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means, whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect,
except to the extent that such disposition is permitted by the preceding
sentence.

 

9. Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Common Stock hereunder will
be subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Common Stock may then be listed. No shares of
Common Stock will be issued hereunder if such issuance would constitute a
violation of any applicable law or regulation or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed. In
addition, shares of Common Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act of 1933, as amended, is in
effect at the time of such issuance with respect to the shares to be issued or
(b) in the opinion of legal counsel to the Company, the shares to be issued are
permitted to be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act of 1933, as amended.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary for the lawful issuance and sale of any shares of Common Stock
hereunder will relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority has not been obtained. As
a condition to any issuance of Common Stock hereunder, the Company may require
the Participant to satisfy any requirements that may be necessary or appropriate
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.

 

 Exhibit A-6 

 

 

10. Legends. If a stock certificate is issued with respect to shares of Common
Stock issued hereunder, such certificate shall bear such legend or legends as
the Committee deems appropriate in order to reflect the restrictions set forth
in this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the Securities and
Exchange Commission, any applicable laws or the requirements of any stock
exchange on which the Common Stock is then listed. If the shares of Common Stock
issued hereunder are held in book-entry form, then such entry will reflect that
the shares are subject to the restrictions set forth in this Agreement.

 

11. Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Common Stock that may
become deliverable hereunder unless and until the Participant has become the
holder of record of such shares of Common Stock, except as otherwise
specifically provided for in the Plan or this Agreement.

 

12. Execution of Receipts and Releases. Any issuance or transfer of shares of
Common Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such person hereunder. As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to vested Phantom Shares.

 

13. No Right to Continued Employment, Service or Awards. Nothing in the adoption
of the Plan, nor the award of the Phantom Shares thereunder pursuant to the
Grant Notice and this Agreement, shall confer upon the Participant the right to
continued employment by, or a continued service relationship with, the Company
or any of its Affiliate, or any other entity, or affect in any way the right of
the Company or any such Affiliate, or any other entity to terminate such
employment or other service relationship at any time. The grant of the Phantom
Shares is a one-time benefit and does not create any contractual or other right
to receive a grant of Awards or benefits in lieu of Awards in the future. Any
future Awards will be granted at the sole discretion of the Company.

 

14. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the
Participant at the address for the Participant indicated on the signature page
to this Agreement (as such address may be updated by the Participant providing
written notice to such effect to the Company). Any notice that is delivered
personally or by overnight courier or telecopier in the manner provided herein
shall be deemed to have been duly given to the Participant when it is mailed by
the Company or, if such notice is not mailed to the Participant, upon receipt by
the Participant. Any notice that is addressed and mailed in the manner herein
provided shall be conclusively presumed to have been given to the party to whom
it is addressed at the close of business, local time of the recipient, on the
fourth day after the day it is so placed in the mail.

 

 Exhibit A-7 

 

 

15. Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.

 

16. Agreement to Furnish Information. The Participant agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

 

17. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Phantom Shares granted hereby; provided¸ however,
that the terms of this Agreement shall not modify and shall be subject to the
terms and conditions of any employment, consulting and/or severance agreement
between the Company (or an Affiliate or other entity) and the Participant in
effect as of the date a determination is to be made under this Agreement.
Without limiting the scope of the preceding sentence, except as provided
therein, all prior understandings and agreements, if any, among the parties
hereto relating to the subject matter hereof are hereby null and void and of no
further force and effect. The Committee may, in its sole discretion, amend this
Agreement from time to time in any manner that is not inconsistent with the
Plan; provided, however, that except as otherwise provided in the Plan or this
Agreement, any such amendment that materially reduces the rights of the
Participant shall be effective only if it is in writing and signed by both the
Participant and an authorized officer of the Company.

 

18. Severability; Waiver. If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

 

19. Clawback. Notwithstanding any provision in the Grant Notice, this Agreement
or the Plan to the contrary, to the extent required by (a) applicable law,
including, without limitation, the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Common Stock issued hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.

 

 Exhibit A-8 

 

 

20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of TEXAS applicable to contracts made and
to be performed therein, exclusive of the conflict of laws provisions of TEXAS
LAW.

 

21. Successors and Assigns. The Company may assign any of its rights under this
Agreement without the Participant’s consent. This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon the Participant and the Participant’s beneficiaries,
executors, administrators and the person(s) to whom the Phantom Shares may be
transferred by will or the laws of descent or distribution.

 

22. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

23. Counterparts. The Grant Notice may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Delivery of an executed counterpart of the Grant
Notice by facsimile or portable document format (.pdf) attachment to electronic
mail shall be effective as delivery of a manually executed counterpart of the
Grant Notice.

 

24. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the Phantom Shares granted pursuant to this Agreement are intended to
be exempt from the applicable requirements of Section 409A of the Code, as
amended from time to time, including the guidance and regulations promulgated
thereunder and successor provisions, guidance and regulations thereto (the
“Nonqualified Deferred Compensation Rules”), and shall be construed and
interpreted in accordance with such intent. Nevertheless, to the extent that the
Committee determines that the Phantom Shares may not be exempt from the
Nonqualified Deferred Compensation Rules, then, if the Participant is deemed to
be a “specified employee” within the meaning of the Nonqualified Deferred
Compensation Rules, as determined by the Committee, at a time when the
Participant becomes eligible for settlement of the Phantom Shares upon the
Participant’s “separation from service” within the meaning of the Nonqualified
Deferred Compensation Rules, then to the extent necessary to prevent any
accelerated or additional tax under the Nonqualified Deferred Compensation
Rules, such settlement will be delayed until the earlier of: (a) the date that
is six months following the Participant’s separation from service and (b) the
Participant’s death. Notwithstanding the foregoing, the Company and its
Affiliates make no representations that the Phantom Shares provided under this
Agreement are exempt from or compliant with the Nonqualified Deferred
Compensation Rules and in no event shall the Company or any Affiliate be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with the
Nonqualified Deferred Compensation Rules.

 

 Exhibit A-9 

 

